Title: From George Washington to George Clinton, 8 April 1783
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters 8th April 1783
                        
                        With infinite satisfaction I communicate to your Excellency the inclosed Extracts from Sir Guy Carletons
                            official Letter which has this Moment come to my Hand, by a British Officer—announcing a Certainty of the glorious Event of
                            a general Peace.
                        On this happy Occasion your Excellency will be pleased to accept my warmest & most sincere
                            Congratulations. With the greatest Esteem & Regard I have the Honor to be Sir &c.
                    